Title: Notes on Debates, 7 May 1783
From: Madison, James
To: 


Wednesday May 7.
The Resolution moved yesterday by Mr. Lee for indemnifying military Officers, being reported by the Committee was agreed to
The Committee on a motion of Mr. Dyer, reported “that the States which had settled with their respective lines of the army for their pay since Aug. 1. 1780, should receive the Securities which would otherwise be due to such lines.”
The report was opposed on the ground that the settlements had not been discharged in the value due. The notes issued in payment by Connecticut were complained of, as being of little value.
The Report was disagreed to. see Journal.
